Citation Nr: 1531015	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  12-19 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than May 30, 1990 for the award of a 100 percent rating for service-connected diabetes mellitus, to include whether there was clear and unmistakable error (CUE) in the March 1980 rating decision that awarded service connection for diabetes mellitus and assigned an initial 10 percent rating.

2.  Entitlement to an effective date earlier than July 1, 2004 for the award of a 100 percent rating for service-connected chronic thrombophlebitis, right leg with venous insufficiency, to include whether there was CUE in the March 1980 rating decision that awarded service connection for chronic thrombophlebitis right leg, venous insufficiency and assigned an initial 10 percent rating.

3.  Entitlement to an effective date earlier than November 9, 1992 for the award of service connection for chronic sinusitis and multiple environmental allergies.





WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from April 1975 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2012, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing.  Hearing transcripts have been associated with the record.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and VBMS paperless files.  A review of the documents in Virtual VA and Veterans Benefits Management System  (VBMS) files reveals documents that are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.

As a final preliminary matter, the Board notes that during the September 2012 hearing, the Veteran argued that there was CUE in a March 2006 Board decision which denied a claim for an earlier effective date for the award of service connection for chronic sinusitis and multiple environmental allergies.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-20.1411 (2014).   A motion for revision of a decision based on CUE must be in writing and must be signed by the moving party or that party's representative.  38 C.F.R. § 20.1400(a) (2014).  Although the Veteran provided argument regarding his allegation of CUE in a March 2006 Board hearing during his September 2012, such argument has not been submitted in writing in a document signed by the Veteran and there is otherwise no pending motion for CUE in the March 2006 Board hearing contained in the record.  Therefore, the Board will take no further action in that regards. 

The issues of entitlement to an earlier effective date for the award of a 100 percent rating for service-connected diabetes mellitus and for the award of a 100 percent rating for service-connected chronic thrombophlebitis, right leg are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  A February 1994 rating decision awarded service connection for sinusitis and environmental allergies, effective November 9, 1992.

3.  A March 2006 Board decision denied the Veteran's claim for an earlier effective date for the award of service connection for chronic sinusitis and multiple environmental allergies.  Although notified of the decision, and of his appellate rights, the Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims.

4.  In July 2006, the Veteran filed a Motion for Reconsideration of the March 2006 Board decision.  This Motion was denied by the Board in July 2007.


5.  In an October 2007 Statement in Support of Claim, the Veteran alleged that he was entitled to an effective date earlier than November 1992 for the award of service connection for chronic sinusitis and multiple environmental allergies.


CONCLUSION OF LAW

As the Veteran's claim for an effective date earlier than November 9, 1992 for the award of service connection for chronic sinusitis and multiple environmental allergies is a freestanding claim over which the Board does not have jurisdiction, the claim must be dismissed.  38 U.S.C.A. § 7105(c) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

In this appeal, the Veteran has been notified of the reasons for the denial of the claim, and have been afforded opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

As regards the Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.                  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2012 and September 2012 hearings, the DRO and the undersigned Veterans Law Judge, respectively, noted the issue on appeal, which included entitlement to an earlier effective date for the award of service connection for chronic sinusitis and multiple environmental allergies.  The hearing transcripts reflects appropriate exchanges between the Veteran and each presiding hearing officer regarding the basis of the Veteran's claim and the evidence associated with the record.  The Veteran testified regarding the circumstances surrounding the onset of his symptoms and the treatment.  In addition, the Veteran provided detailed argument in support of his claim for an earlier effective date.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits " but  "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Here, nothing gave rise to the possibility that there were pertinent, existing, outstanding records to obtain, or that any additional development with respect to this claim was warranted.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

II.  Analysis

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A challenge to an RO assignment of an effective date may be made through a direct appeal of that RO decision, beginning with the timely filing of a notice of disagreement (NOD), and completed by the filing of a substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The NOD must be in writing and filed within one year "from the date of mailing of notice of the result of initial review or determination."  38 U.S.C.A. § 7105(b)(1); see Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  An NOD is "[a] written communication from a claimant ... expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result."  38 C.F.R. § 20.201. 

When a claim is denied by the RO, and the claimant fails to file an NOD within the one-year period following the decision, that decision becomes final and the claim may not "thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with" title 38 of the United States Code.  See 38 U.S.C.A. § 7105.   See also DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to timely appeal an RO decision within the one-year period renders the decision final). 

The basic facts pertinent to this appeal are not in dispute.  A February 1994 rating decision granted service connection for sinusitis and environmental allergies, effective November 9, 1992, the date a claim for such benefit was received by VA.  The Veteran did not appeal this decision.  In June 1996, he filed a claim for an earlier effective date for the award of service connection for sinusitis and environmental allergies.  This claim for an earlier effective date was denied by the AOJ in an October 1996 rating decision.  The Veteran perfected an appeal as to the October 1996 rating decision and the Board denied the claim for an earlier effective date for the award of service connection for sinusitis and environmental allergies in a March 2006 decision.  Subsequently, the Veteran filed a Motion for Reconsideration of this March 2006 Board decision in July 2006 and the Board denied this Motion for Reconsideration in July 2007.  The Veteran did not appeal this March 2006 Board decision to the Court.

In October 2007, the Veteran filed a new claim for an earlier effective date for the award of service connection for sinusitis and environmental allergies.

In Rudd v. Nicholson, 20 Vet. App, 296 (2006), it was held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective-date claim in an attempt to overcome the finality of an unappealed RO decision.  20 Vet. App. at 300.   If an RO decision assigning an effective date has become final, a claimant may pursue only limited types of challenges to that decision, such as a motion asserting clear and unmistakable error in a prior decision. See DiCarlo, 20 Vet. App. at 56-57 (discussing the types of collateral attack authorized to challenge a final decision by the Secretary); see also Cook v. Principi, 318 F.3d 1334, 1339 (Fed.Cir. 2002) (en banc) (same). 

In this case, the Board's March 2006 decision denying an earlier effective date for the award of service connection for chronic sinusitis and multiple environmental allergies is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  As such, and consistent with Rudd, neither the RO nor the Board has jurisdiction to adjudicate the merits any subsequently-received claim for an earlier effective date for the award of service connection for chronic sinusitis and multiple environmental allergies.

The Board again points out, as mentioned above, that the finality of its March 2006 decision could be vitiated by a finding of CUE in that decision.  See Routen v. West, 142 F.3d 1434, 1438 (Fed.Cir. 1998).  A claim of CUE requires not only some degree of specificity as to what the alleged error is, but also-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  As discussed in the Introduction, the Veteran has not yet filed a written motion asserting CUE in the Board's March 2006 decision.

Given the finality of the March 2006 Board decision, and the fact that CUE-an exception to finality-has not been established, the October 2007 claim for earlier effective is without legal merit, and must be denied on that basis. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Simply stated, as held in Rudd, VA has no authority to adjudicate such a freestanding earlier effective date claim.




ORDER

The claim for an effective date earlier than November 9, 1992, for service connection for chronic sinusitis and environmental allergies is dismissed. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regards to the claims for an earlier effective date for the awards of a 100 percent rating for service-connected diabetes mellitus and chronic right leg thrombophlebitis, the Veteran has argued that the proper effective date for these ratings is October 24, 1979, the day after he was discharged from service.  The Veteran has also argued that the AOJ committed CUE in a March 1980 rating decision which granted service connection for diabetes mellitus and chronic right leg thrombophlebitis and assigned an initial 10 percent rating for each disability.  During the September 2012 hearing, the Veteran provided detailed argument in support of claim for CUE in the March 1980 rating decision, to include his assertions that the medical evidence of record was not properly evaluated under the appropriate diagnostic codes.  Such argument has not been considered by the AOJ.  While the June 2012 statement of the case had considered claims of CUE, the basis of such contention was an inadequate VA examination rather than the misapplication or misinterpretation of the diagnostic criteria.  The Board notes that requests for revision of an RO decision based on CUE must first be submitted to and adjudicated by the AOJ before the Board can attain jurisdiction over the request.  See Bowen v. Shinseki, 25 Vet. App. 250, 254 (2012) (requests for revision of an RO decision based on CUE must first be submitted to and adjudicated by the RO before the Board can attain jurisdiction over the request).  As such, the Board has no choice but to remand the September 2012 claims of CUE to the AOJ for consideration in the first instance. 

A favorable determination in the appellant's claims of CUE could, potentially, render the claims for an earlier effective date for the awards of a 100 percent rating for service-connected diabetes mellitus and/or chronic right leg thrombophlebitis moot.

Thus, the CUE claims are inextricably intertwined with the claims for an earlier effective date and must be adjudicated by the AOJ prior to the Board's adjudication of the claims for an earlier effective date.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other). 

As AOJ adjudication of the December 2012 claims of CUE, in the first instance, is warranted, Board consideration of the claims for an earlier effective date, at this juncture, would be premature; hence, these matters must be remanded, as well.  The Board also notes that, if the claims of CUE based on the September 2012 hearing testimony is denied, the AOJ must afford the appellant the opportunity to perfect an appeal as to such matters.

Accordingly, the case is REMANDED for the following action:

1.  After accomplishing any appropriate notification and or development action with respect to the claims of CUE based on September 2012 hearing testimony, adjudicate these claims in light of all pertinent evidence and legal authority.

2.  If the claims are denied, the Veteran must be notified of the denial of the claim and advised of his appellate rights.

The Veteran is hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal (an NOD, and, after issuance of an SOC, a substantive appeal) must be perfected.  While the Veteran must be afforded the appropriate time period in which to do so, the Veteran should perfect an appeal of the claims, if desired, as soon as possible to avoid unnecessary delay in the consideration of the appeal.

3.  Then, after completing the above actions, and any additional notification and/or development deemed warranted, readjudicate the claims of entitlement to an effective date earlier than May 30, 1990 for the award of a 100 percent rating for service-connected diabetes mellitus and an effective date earlier than July 1, 2004 for the award of a 100 percent rating for service-connected chronic right leg thrombophlebitis, if the claims have not been rendered moot.

4. If the claims for an earlier effective date are denied, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The claims file should not be returned to the Board until after the Veteran has either perfected an appeal of his CUE claims, or the time period for doing so has expired, whichever occurs first.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


